DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed August 27, 2021 are acknowledged.  Claims 27, 29, and 30 are pending in the application.  Claims 1-26, 28, and 31 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Galceran WO 2014033338 (hereinafter “Galceran”) (refer to the corresponding patent family member, US 20160058043, which is published in English) in view of Tsubaki et al. US 20030165604 (hereinafter “Tsubaki”) and Archibald et al. US 20040166206 (hereinafter “Archibald”). 
With respect to claim 27, Galceran teaches a combination of sunflower lecithin (solid or liquid form) and flavoring such as brown sugar (solid) and/or molasses (liquid) and/or stevia sweetener (solid) and/or caramel flavoring (liquid).  Corn kernels are mixed with the sunflower lecithin and flavoring for an appropriate time to coat the kernels (Abstract; paragraphs [0009] and [0011]-[0016]).
However, Galceran does not expressly disclose stirring the combination of sunflower lecithin (liquid form) and liquid flavoring in a pre-stirrer, passing the stirred combination into a liquid mixer (first mixture), and passing the mixture through a filter (first filtered mixture); mixing the combination of sunflower lecithin (liquid and solid) and solid and liquid flavoring in a mixer (second mixture), passing the mixture through a kneader, and passing the kneaded mixture through a filter (second filtered mixture); pre-mixing the combination of the sunflower lecithin (solid form) and solid flavoring in a pre-mixer, passing the pre-mixed combination into a solid mixer (third mixture), and passing the mixture through a sieve (sieved mixture); and mixing corn kernels and one of the first filtered mixture, second filtered mixture, or sieved mixture in a common mixer.
Tsubaki 
Archibald teaches combining unpuffed cereal pieces (such as corn grains, base ingredient) with liquid and powdered additives such as caramel, sweeteners, brown sugar, and caramel.  For example, sugar syrup is prepared by mixing ingredients (liquid ingredients or combination of solid and liquid ingredients) in a kettle, and the syrup is pumped into the mixer.  Dry ingredients and the base ingredient (unpuffed cereal pieces) flow into the mixer.  The base ingredient (unpuffed cereal pieces), dry ingredients, and syrup are combined in the mixer.  Apparatus for moving components into, though, and out of a food processing system, including various types of pumps, filters, strainers, mesh screens, flow meters, and so forth, may be used, and separate kettles may be used for mixing (paragraphs [0029], [0035], [0039], [0058], [0062], [0069]-[0078], [0081]-[0084], [0094]-[0101], [0110], [0118], and [0122]).
Given that Galceran is not limited to any specific examples of equipment used to treat the corn kernels, Galceran, Tsubaki, and Archibald similarly teach treating corn kernels with solid and liquid additives, Tsubaki teaches suppressing non-uniform distribution due to lump formation (paragraph [0103]), Archibald teaches combining the ingredients for a suitable period of time to provide a homogenous well blended mixture of the syrup and the dry ingredients coating the base ingredient (unpuffed cereal pieces) (paragraph [0101]), Galceran teaches obtaining popcorn that is not lumpy so that it presents a more uniform cooking and more flavorful texture (paragraph [0002]), and equipment for treating corn kernels with solid and liquid additives were well known in the art before the effective filing date of the claimed invention as shown in Tsubaki and Archibald, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any corn kernel processing Tsubaki and Archibald in the method of Galceran.  Said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.
With respect to claim 29, Galceran teaches the flavoring may be salt, butter flavoring, sweetener sugar, brown sugar, molasses, stevia sweetener, or caramel flavoring (paragraphs [0009], [0012], [0013], and [0016]; P1-P2, claims 8 and 11).
Regarding claim 30, Galceran in view of Tsubaki and Archibald teaches further coating layer(s), such as a liquid or dry/powdered which may be used alone or in combination, are applied to the food product (Archibald: paragraphs [0083]-[0084]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the corn kernels with plural coatings or layers with the expectation of successfully preparing an organoleptically desirable food product since it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).

Response to Arguments
Applicant’s arguments filed August 27, 2021 have been fully considered.
Due to the cancellation of claims 28 and 31 and the amendments to claims 29 and 30, the 35 USC 112 rejections in the previous Office Action have been withdrawn (P4-P5).  
Applicant’s arguments with respect to Galceran, Tsubaki, and Archibald have been fully considered, but they are unpersuasive. 
Applicant argues Galceran never discloses an actual step of mixing the corn kernel with sunflower lecithin. Instead, Galceran mentions a mixture of dried corn kernels with sunflower lecithin which refers to a combination of dried corn kernels with sunflower lecithin and not the result of a mixing step. In fact, Galceran teaches away from mixing the dried corn kernels with sunflower lecithin in a common mixer by clearly claiming a method for treating corn kernels suitable for obtaining popcorn using a microwave apparatus, said method comprising submerging corn kernels in a solution of a sunflower lecithin for a preset time and further drying said corn kernels (Claims 3-5) (P5-P6).
Examiner disagrees.  Galceran clearly teaches mixing the corn kernels with the sunflower lecithin since the reference discloses corn kernels mixed with the solution, and the solution comprises flavoring and sunflower lecithin (paragraphs [0009] and [0011]).  Galceran also discloses corn kernels are mixed with said products, such as sunflower lecithin, sunflower lecithin and salt, sunflower lecithin, salt, and butter flavoring, or sunflower lecithin, brown sugar, and/or molasses, and/or stevia sweetener, and/or caramel flavoring, for the appropriate time (paragraphs [0013] and [0014]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Although Galceran teaches submerging the corn In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). 
Applicant argues Tsubaki fails to teach or fairly suggest mixing said fat and oil composition containing B- glucans with the corn kernels in a common mixer to effectively impregnate and coat the outer of the corn kernels. Moreover, Tsubaki is completely silent as to successively mixing the previously coated corn kernels with additional pre-mixtures to produce a coating based on several layers (P6-P8).
Examiner disagrees.  As discussed above, Tsubaki teaches using various types of machines for mixing, kneading, or stirring liquid and solid food additives and the food additives may be combined with popcorn kernels (paragraphs [0033], [0034], [0037], [0038], [0061]-[0064], [0068], and [0221]-[0222]).  While Tsubaki does not teach all of the features of the claimed invention, Tsubaki is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). As disclosed above, the combination of Galceran, Tsubaki, and Archibald teaches the claimed method, including mixing corn kernels and various mixtures of ingredients in a mixer to effectively impregnate and coat the corn kernels in claim 27 as well as preparing corn kernels with several layers in claim 30.  Further, Galceran teaches corn kernels are Archibald teaches combining the ingredients for a suitable period of time to provide a homogenous well blended mixture of the syrup and the dry ingredients coating the base ingredient (unpuffed cereal pieces) (paragraph [0101]) as well as further coating layer(s), such as a liquid or dry/powdered which may be used alone or in combination, are applied to the food product (paragraphs [0083]-[0084]).  Applicant is reminded where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant argues in regards to claim 30, Applicant's plurality of coating layers is selectively applied to obtain loose kernels without lumps, which opens well when popped in the microwave something that might not be obtained with a single coating layer. Moreover, additional coatings are not provided simply to have a multilayered kernel, wherein each layer serves the same purpose. Instead, Applicant's invention provides lump-less kernels having plural coating layers, wherein each layer might impart a different property to the kernel (such as flavoring, fixation, color, binding, thickening). Accordingly, Applicant submits that the Examiner has incorrectly applied the teachings of Harza as a per se rule, and as such, would not be appropriate to rely on the case law as the rationale to support the obviousness rejection. If the Examiner insists on relying in In re Harza, Applicant respectfully requests that the Examiner provides a clear and 
Examiner disagrees.  It is noted that the features upon which applicant relies (i.e., each layer might impart a different property to the kernel (such as flavoring, fixation, color, binding, thickening)) are not recited in claim 30.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, the characteristics described by the Applicant, such as lump-less kernels having plural coating layers, are indeed expected in view of the prior at since Galceran teaches obtaining popcorn that is not lumpy so that it presents a more uniform cooking and more flavorful texture (paragraph [0002]), Tsubaki teaches suppressing non-uniform distribution due to lump formation (paragraph [0103]), and Archibald teaches combining the ingredients for a suitable period of time to provide a homogenous well blended mixture of the syrup and the dry ingredients coating the base ingredient (unpuffed cereal pieces) (paragraph [0101]) as well as further coating layer(s), such as a liquid or dry/powdered which may be used alone or in combination, are applied to the food product (Archibald: paragraphs [0083]-[0084]).
 In contrast to Applicant’s arguments, the teachings of Harza have been correctly applied and are appropriate to rely on to support the obviousness rejection.  In Harza, the claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Applicant argues neither Galceran, Tsubaki, nor Archibald teach or fairly suggest, alone or in combination, a method for the treatment of corn kernels intended for the production of popcorn comprising the steps of separately combining and passing various components consisting of the recited combination of sunflower lecithin(s) and at least one additive(s) through mixers and/or stirrers and/or kneaders and/or sieves 
Examiner disagrees.  As discussed above, the combination of Galceran, Tsubaki, and Archibald teaches the claimed invention.  Applicant has not pointed out the specific distinction(s) believed to render the claims patentable over the applied references.  Applicant is reminded if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793